DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement made of amendment filed 5/17/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Strauss on 8/06/2021.
The application has been amended as follows: 

Claim 26:  A speckle diffuser apparatus to be employed in an optical system, the apparatus comprising:
an L-shaped torsion spring coupled to a stationary cylinder, the torsion spring configured to freely rotate around the stationary cylinder;
an interaction element coupled with a first end of the torsion spring; and
a framed 

Claim 34: The speckle diffuser of apparatus of claim 33, wherein the stationary cylinder is a pin that is coupled to the framed 

framed 
Allowable Subject Matter
Claims 1-2, 5-20 and 26-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-2 and 5-20 see reasons for allowable subject matter in office action mailed 3/16/2021.
Regarding claim 26, prior art does not teach an L-shaped torsion spring coupled to a stationary cylinder rotating about the cylinder, with an interaction element coupled to one end of the spring and a diffuser to the other.  Claims 27-36 are allowable at least inasmuch as they depend from claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	8/07/2021